                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

UNITED STATES OF AMERICA                      §
                                              §
V.                                            §                     No. 5:18-CR-6-RWS-CMC
                                              §
ARMANDO MOYA                                  §

                     MEMORANDUM ORDER ADOPTING
            REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE

       The above-entitled and numbered criminal action was heretofore referred to United States

Magistrate Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. On April 16, 2019, the

Magistrate Judge issued a Report and Recommendation recommending Defendant Armando Moya’s

Motion to Suppress Statement be denied (Docket No. 80). The Report and Recommendation of the

Magistrate Judge, which contains her proposed findings of fact and recommendations for the

disposition of such action, has been presented for consideration. Defendant filed objections to the

Report and Recommendation. The Court conducts a de novo review of the Magistrate Judge’s

findings and conclusions.

       Defendant moves the Court to suppress his statements and the search of his cellular

telephone, alleging he did not receive or voluntarily waive his right to remain silent and his

statements were not voluntary. The Magistrate Judge conducted a hearing on the motion to suppress

and set forth the facts in detail in a thorough, 23-page Report and Recommendation. The Magistrate

Judge held the preponderance of the evidence shows Agent Maximo Mella read Defendant his

Miranda rights, finding the testimony given by the Government witnesses outweighed the

contradictory testimony given by Defendant. R&R at 19. The Magistrate Judge further held

Defendant made a voluntary waiver of his Miranda rights and was not coerced or threatened by law
enforcement officers to do so. Id. at 20. According to the Magistrate Judge, the evidence does not

support Defendant’s assertion at the hearing that his consent to the search of his cell phone was not

voluntary. Id. at 21. The Magistrate Judge then stated the preponderance of the evidence also shows

Defendant’s waiver of his rights was knowing and intelligent. Id. Finally, the Magistrate Judge held

Defendant failed to point to evidence to support his assertion that his waiver was not voluntary,

knowing, and intelligent. Id.

       In his objections, Defendant asserts his testimony, as set forth at pages 5-11 of the Report and

Recommendation, provides “ample evidence in support of his contentions that his statement and

fruits of the search of his cellular telephone should be suppressed.” Docket No. 81 at 1. Defendant

further objects to the Magistrate Judge’s conclusion that the Government met its burden of proving

by a preponderance of the evidence he knowingly and voluntarily waived his rights prior to making

the statements he sought to suppress. Defendant asserts the Government failed to satisfy such burden

by the evidence presented at the suppression hearing.

       The Court, having carefully reviewed the motion to suppress and response thereto, the Report

and Recommendation, the Reporter’s Transcript of Hearing on Defendant’s Motion to Suppress, and

Defendant’s objections and response thereto, is of the opinion the findings and conclusions of the

Magistrate Judge are correct. The Court agrees with the Magistrate Judge that the preponderance

of the evidence shows Defendant was advised of his right to remain silent and that he knowingly,

intelligently, and voluntarily waived that right. The Court also agrees with the Magistrate Judge that

the preponderance of the evidence shows Defendant voluntarily consented to the search of his cell

phone. The Court adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

       Accordingly, it is


                                                  2
      ORDERED that Defendant’s objections are overruled, and Defendant’s Motion to Suppress

Statement (Docket No. 49) is DENIED.


      So ORDERED and SIGNED this 16th day of May, 2019.




                                                     ____________________________________
                                                     ROBERT W. SCHROEDER III
                                                     UNITED STATES DISTRICT JUDGE




                                            3
